Appeals by the de*607fendant from two judgments of the County Court, Suffolk County (Ohlig, J.), both rendered December 13, 2004, convicting him of resisting arrest under indictment No. 963/04 and contempt in the second degree (two counts) under Superior Court information No. 2571/04, upon his pleas of guilty, and imposing sentences.
Ordered that the judgments are affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on the appeals. Counsel’s application for leave to withdraw as counsel is granted (see Anders v California, 386 US 738 [1967]; People v Paige, 54 AD2d 631 [1976]; cf. People v Gonzalez, 47 NY2d 606 [1979]). Adams, J.P., Goldstein, Fisher and Lifson, JJ., concur.